Order entered April 22, 2014




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-14-00357-CV

                                 JOHN GALIOTO, Appellant

                                              V.

        HIGHER EDUCATION SERVICING CORPORATION, ET AL., Appellees

                        On Appeal from the 68th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-13-05947-C

                                          ORDER
                 Before Chief Justice Wright and Justices Lang-Miers and Brown

       We GRANT appellant’s April 1, 2014 motion for temporary stay of all trial court

proceedings including discovery. We STAY all trial court proceedings including discovery until

further order of this Court.




                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE